Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 4/12/22.  In the reply, the applicant amended claims 1-2, 4-5, 9; canceled claims 3, 6-8, 10-20; added new claims 21-30.

Allowable Subject Matter
Claims 1-2, 4-5, 9, 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner agrees with applicant’s remarks that the closest prior art, DiPierro has a different compliance unit. The prior art of record does not disclose or render obvious, in concatenation with the other elements of the independent claims (1, 23), determining, by a controller, at a first time, if one or more compliance conditions are satisfied and initializing a release and delivery protocol to deliver the therapeutic agent to the patient’s eye if it is and if the one or more compliance conditions are not satisfied then determining if the dosing time window is active or not so that if the window is closed a skip is recorded, but if it is still open determining if the one or more compliance conditions is then met at a second time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783